Electronically Filed
                                                    Supreme Court
                                                    SCWC-27897
                                                    18-MAR-2011
                                                    01:04 PM



                           SCWC-27897


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,

                               vs.


          LLOYD PRATT, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NOS. 27897, 27898 and 27899)

(CR. NOS. HC04-147, HC04-169 AND HC04-299 - CONSOLIDATED)


                ORDER GRANTING MOTION TO WITHDRAW

     APPLICATION FOR WRIT OF CERTIORARI FILED MARCH 14, 2011

                     AND ORDER TO SHOW CAUSE

                        (By: Nakayama, J.)


          Upon consideration of Petitioner’s motion to withdraw


application for writ of certiorari filed March 14, 2011 at 3:45


p.m. in errata and substitute correct application filed on 


March 15, 2011 at 2:42 pm and the record herein,


          IT IS HEREBY ORDERED the motion is granted.   The


application for writ of certiorari filed on March 14, 2011 is


withdrawn. 

          It appearing that the March 15, 2011 application for

writ of certiorari exceeds the page limit imposed by Rule 40.1(d)

of the Hawai'i Rules of Appellate Procedure,

          IT IS HEREBY ORDERED that Daniel G. Hempey, counsel for


Petitioner Lloyd Pratt, shall, within 10 days after entry of this


order, show cause as to why he should not be sanctioned and the


application dismissed.   Failure to respond or to show good cause


will result in sanctions.


          DATED:   Honolulu, Hawai'i, March 18, 2011.

                               /s/ Paula A. Nakayama 

                               Associate Justice





                                 2